711 N.W.2d 336 (2006)
474 Mich. 1087
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bilal CHAABAN, Defendant-Appellant.
Docket No. 128516(49), COA No. 253513.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the motion for reconsideration of this Court's order of November 9, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously. If the defendant on retrial again requests to represent himself, the prosecutor may raise in the trial court any appropriate challenge to the defendant's request. See People v. Williams, 470 Mich. 634, 642, 683 N.W.2d 597 (2004).